Citation Nr: 1217265	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-30 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

Hearings on this matter were held before a Decision Review Officer at the RO on January 5, 2009, and before the undersigned Veterans Law Judge sitting at the RO on March 6, 2012.  Copies of the hearing transcripts have been associated with the file.

During her March 2012 hearing, the Veteran raised a claim of service connection for ulcers secondary to medications used to treat her service-connected headaches.  The matter is referred to the agency of original jurisdiction (AOJ) for appropriate disposition.


REMAND

At the March 2012 hearing, the Veteran indicated that she is enrolled in a migraine headache study at the National Institutes of Health (NIH).  In addition, an August 2005 VA clinical note reflects that the Veteran was pursuing a disability claim with the Social Security Administration (SSA); however, no records from the SSA have been associated with the claims folder.  VA must make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Remand is appropriate so that the Veteran's SSA and NIH records may be obtained and associated with the claims folder.  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16(a).  Where a veteran's service connected disabilities do not meet the threshold percentage requirements for schedular TDIU, a veteran may be entitled to TDIU on an extraschedular basis if it is established that he/she is unable to secure or follow substantially gainful employment as a result of the combined effect of his/her service-connected disabilities.  38 C.F.R. § 4.16(b).

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his/her age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

A review of the evidence of record shows that the Veteran last worked in June 2003 as a tutor.  She was previously employed as an electronics technician from April 1998 to April 2001.  

The Veteran received a VA examination of her headaches in June 2007.  At that time, the Veteran reported headaches 8 times per month, lasting for approximately 1 day each.  The examiner found that he could not reach an opinion as to the impact of the Veteran's headaches on her ability to function, "due to the subjective nature of the symptoms of this diagnosis."  He did note that the Veteran should be able to work without restriction when she did not have a migraine headache.  

One of the Veteran's former supervisors provided a statement in September 2007, noting that the Veteran's poor attendance led her to be laid off from her position as an electronics technician, and that most of her excessive absences were due to her migraine headaches.  

A November 2007 VA examination found that the frequency and severity of the Veteran's headaches had increased.  She suffered from headaches approximately 8 times per month, lasting 2 days each.  The examiner did not comment on the impact of the Veteran's worsening headache symptoms on her ability to secure or follow substantially gainful employment.   Statements received from the Veteran's family members and friends attest that the Veteran is totally incapacitated during her headaches and is unable to function in any way.   

The Board finds that a medical opinion addressing the question of whether the Veteran is unemployable solely due to her service-connected disabilities (including headaches (50 percent), tinnitus (10 percent), and hearing loss (0 percent)) should be obtained upon remand.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia v. Brown, 7 Vet. App. 294 (1995) (providing that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the appellant's service-connected disability has on his ability to work).  Such an opinion must be based upon consideration of the Veteran's current medical condition as well as her documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

Finally, the Board notes that post-service treatment records from the Loma Linda VA Medical Center (VAMC) have been obtained.  The most recent records from this facility are dated in January 2010.  It appears that the Veteran receives regular treatment from this facility.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Loma Linda VAMC and request that all records of the Veteran's treatment at that facility since January 2010 be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow her the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request from SSA all records associated with any disability claim filed by the Veteran, including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact NIH and request that all records of evaluation of the Veteran's migraines, including study participation, be provided for inclusion in the claims folder.  Any necessary consent should be obtained.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow her the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  After the aforementioned development has been completed, the Veteran should be afforded a VA examination in order to determine the current level of severity of her service-connected disabilities, which include headaches, hearing loss and tinnitus.  Testing deemed necessary should be conducted, including audiological evaluation.  The claims file, with a copy of this remand, must be made available to the examiner(s) for review in conjunction with the examination.  

An examiner should opine as to whether, without regard to the Veteran's age or the impact of any non-service connected disabilities, it is at least as likely as not (50 percent or greater probability) that her service-connected disabilities (headaches, hearing loss, and tinnitus) combine to make her unable to secure or follow a substantially gainful occupation for which her education and occupational experience would qualify her.  The examiner should set forth a complete rationale for any opinion reached.  In reaching a conclusion, the examiner is asked to note and discuss the June 2007 and November 2007 VA examinations, as well as the statements submitted by the Veteran, her family and friends, and her former employer as to the social and occupational impairment caused by her headaches.  

5.  After the above has been completed, re-adjudicate the claim, taking into consideration all evidence added to the file since the most recent VA adjudication.  Consideration should be given to whether referral to the Director, Compensation and Pension Service, for extraschedular consideration is appropriate.  38 C.F.R. § 4.16(b).  If the claim continues to be denied, the Veteran and her representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

